Citation Nr: 0838631	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral forearm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and from February 1981 to May 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

In November 2007, this matter was remanded by the Board for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a bilateral forearm 
disability.

In November 2007, the Board remanded this claim for the 
purpose of scheduling the veteran for an examination and 
obtaining an opinion as to the likely etiology of his 
bilateral forearm disability.  The record reflects that on 
remand two separate attempts were made to schedule the 
veteran for an examination.  However, on one occasion the 
notification as to the scheduling of the examination was 
returned to VA as undeliverable.  As noted by the veteran's 
representative in an August 2008 informal hearing brief, 
there are four different addresses on record for the veteran.  
The representative argues that the veteran might not have 
received notification that an examination had been scheduled.  
For this reason, the Board finds that his failure to appear 
for the examination was for good cause, and that a remand for 
an additional examination and opinion is therefore in order.

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's current address.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
complaints of bilateral swelling of the 
forearms.  Any further indicated studies 
must also be conducted.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
disorder affecting the forearms or wrists 
is causally or etiologically related to 
the symptoms the veteran experienced 
during service.  The examiner should 
provide the rationale for the opinion 
provided.

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

